Title: To James Madison from Robert R. Livingston, 18 February 1803
From: Livingston, Robert R.
To: Madison, James



No 68.
Dear SirParis 18 Feby. 1803
I have been honoured by yours of the  Novr. I am pleased to find that you are Satisfied with my applications to the Government on the Subject of the debt, I am only Sorry that those applications have hitherto been unsuccessful & as far as appears will continue to be unless Some motive more efficacious than that of justice or national faith or credit is held out. To enter into the financial arrangements of people in power here would lead me into a very delicate discussion which would not tend to any advantage proportioned to the risks it might subject me to. I still think if any thing is done to Satisfy our Citizens it must be by Some advantageous offer on the part of our Government by which they might not ultimately lose while the country gained by restoring to an active class of citizens a capital which they would render productive & useful to the community, how far this is practicable you are the proper judge. You will find my ideas on that Subject Sketched in Some of my former letters.
As you have intimated the propriety of opening some other channel of communication with the First Consul than thro the minister this I have effectually done so as to have got several unofficial communications under his eye and to have learned his sentiment thereon. I can have a personal conference with him when I chuse having made arrangements for the purpose but I differ it for two reasons. First I have never yet had any specific instructions from you how to act or what to offer to meet him merely to talk of [the] justice of our claim and our rights on the Mississippi would be only to Say ingracious truths, & excite prejudices which may render a future conference more difficult, & Second because it is one of the traits of his character when he has once fully avowed a sentiment not easily [to] change it. I have therefore thought it best to address myself officially to the Minister and unofficially to the only man who is supposed to have any sort of influence over him. I have accordingly put into his hands some notes containing very plain truth mixed with that species of personal attention which I know to be most pleasing here. The delicate subject of these notes makes me unwilling to send them unless I can find time to put them in cypher which I fear will not be the case by this conveyance. You will however have them in the first letter that I write to the President which will be by this or the next conveyance. I do not mention the channel I allude to because I wish it only to be known to yourself & the President & my last letter to him has Sufficiently explained it. The only basis on which I think it possible to do any thing here is to connect our claims with our offers to purchase the Floridas; upon this Subject my notes turn. I have first endeavoured to Shew how little advantage France is like to make from these Colonies—the temptation they offer to Britain to attack them by sea and from Canada the effect [the possession] of them by Britain would have upon the conquest of the islands and the monopoly of the trade of the West as well as of the East Indies. I have dwelt upon the importance of a friendly intercourse between them & us both as it respects their Commerce & the Security of their Islands, & I have proposed to them the relinquishment of New Orleans and West Florida as far as the River Perdigo together with all the territory laying to the north of the Arkansas under an idea that it was necessary to interpose us between them and Canada as the only means of preventing an attack from that quarter. I did not speak of East Florida because I found they consider the navigation of the gulph as very important. For this I proposed an indefinite Sum not wishing to mention any till I Should receive Your instructions—that it Should be a condition of this treaty that the American debt should be inscribed on their 5 percent stock. I knew it would be vain to render them our creditors by deducting this out of our payment because actual money would alone have any effect in carrying the plan thro’, & even that must be managed in Such a way as to afford very heavy pot de ven or no plan will succeed. These propositions with certain accompaniments which I cannot detail were very well received and were some days under the First Consuls consideration when it was thought that a better bargain might be made on the spot and I was told that General Bernadotte would have full power to treat on this subject in America on the basis on which I had placed it. My answer to this information you will find in the enclosed note. I am now laying on my oars in hopes of Something explicit from you. I consider the object of immense importance, & this perhaps the favorable moment to press it—because the affairs of the Islands are yet very doubtful, & the armament is still blocked up in the ice in holland—tho’ as we now have a thaw here, I fear they will not be So much longer. My plan is much relished by the person thro whom it was proposed. Genl. Bernadotte Sees the awkward Situation in which he will be placed if he goes out while our demands remain unsatisfied, but nobody dares to offer an opinion when that of the First Consul has been expressed & at present a very unexpected difficulty has arisen. I told you that Parma would be offered for the Floridas, & that Genl. Bournonville was sent to negotiate the business. It was never doubted a moment here that it would be effected. This I learn from Talleyrand and the Spanish embassador. They even asserted that the treaty would be signed the day the king returned from Barcelona & this information accorded with that which Lord Withworth [sic] had received. I learn now from the Spanish embassador that the thing has met with Some difficulty as he Says, not because of any aversion in the Court to make the cession but of some difference between the Prince of Peace and General Bournonville. I believe however that this is not the sole cause but that Spain begins to see that in receiving Parma she will receive nothing as it will be rendered subservient to another arrangement as I hinted in my last. Russia patronizes Sardinia. Some equivalent must be found for her losses on the continent. If Parma is ceded it will be for the king of Etruria who will probably be made to surrender as much to Sardinia. You will consider this rather as a conjecture than as any thing that I am perfectly founded in relating. The essential fact for us is that the Floridas are not yet ceded and Mr. Dazara yesterday told me that he began to have his doubts whether they would but as France is fully impressed with the nullity of her possession in Louisiana unless she has some port in the gulph indeed the Minister told me yesterday that there were no difficulties of any moment—I presume that She will ultimately find Some way to cut the Gordian knot, & I can not but Sincerely wish that you may have availed yourselves of the pretence that Spain has given you to take possession. It will be best to treat with the subject in our hand but at all event tell me what to do if they should go into the hands of France and fix the sum you are willing to give in case they should listen anew to my propositions for as to Bernadottes doing anything with you I have no great faith and for this plain reason that he cannot manage to make it profitable to anybody here. Be persuaded that no treaty has been made for some time past that did not bring considerable treasures into the coffer of  nor will any be advantageously made if this means is neglected. You need be here only one week & witness the Splendor & expence of every body connected with the Court to be convinced of what I tell you. I pray you again to give me Some instructions, for I may be acting contrary to your intention & I Should be very Sorry to do any thing that you may find it proper to disavow. I am not Satisfied from examining my instructions & commission that I am empowered to do anything but the common routine of business. As I did not receive this till I was going off I had no opportunity of objecting to them. I find that I have no precise diplomatic character being not even an envoy ordinary or extraordinary tho it had been usual for the United States to grant this latter grade to gentlemen of less standing than myself but this by the by which I Should not have mentioned if I did not find that it is not quite So agreable here as Bernadotte is a man of high rank, & would have wished like his brother genls [to] have gone out with a more elevated rank but which they cannot give while the United States only retain a Minister Pleny here. It is proper that I Should Say a few words on Genl Bernadotte. He is one of the old Jacobin party and has been much looked up to by them but being brother in law to Joseph Bonaparte he is connected with the court but has not ceased to be an object of some jealousy and I believe you may consider his present mission as an honourable banishment. He proposes only to Stay a few months in America. I have had many conversations with him his dispositions are just such as I would wish with respect to us. But his temper is warm and fiery and you will have to flatter his pride and that of his nation if you would stand well with him. In several conversations that I have had with Lord Withworth [sic] I find that Britain is very averse to the projected exchange for the Floridas and thinks that if effected it will be taken up very warmly by the nation. Mr. King however in an answer this day received to Some question I have put on that Subject thinks differently. I find that the Sentiments of the two nations with respect to each other have totally changed from what they were a year ago—they at present mortally hate each other, & nothing but the want of allies keeps Britain from breaking out. You will find in one of the Moniteurs I have Sent you a curious Journal of Sebastiani which has been evidently published to prepare this nation for Some new operation in Egypt. It is extremely offensive to the British. I have a letter from Mr Graham who is far from being Satisfied with the conduct of the Spanish court who act like this in saying nothing on the subject of their treaty with France and who have passed a law prohibiting any American vessels to enter their ports till they have performed a quarantine in some foreign port. I mentioned to you my wish to be empowered to recognize the Italian Republic to be accredited to the Consul as has been done by most of those powers who wish to please him & as this is a compliment without expence it might not to be [sic] amiss to pay it particularly as we Shall now have Some commercial connection with the Italian States. From the best accounts I can receive from holland the armament will be detained there till about the last of March So that you will not have them in New Orleans till June a precious interval of which you may think it prudent to avail yourselves. I broke off here that I might have an explicit conversation with the Minister founded upon the News paper intelligence from our country for I have had none other Since the date of your letter of Novr. I endeavoured to impress him Strongly with the Idea of our determination, never to Suffer our rights on the Mississipi to be impeded, & of the little value that that country would be to them in the production of a revenue while we held it—of the almost certainty of war between them & the Savages in case their Stipends were witheld & the pain it must give the first Consul to be the means of the destruction of the white inhabitants whom it would be impossible to defend, & upon the benefits that would result to the commerce & manufactures of France from a friendly connection with us. This Seemed to make an impression upon him, & he promised to represent them Strongly to the first Consul to morrow, but added that however my other Plans might be received, I must consider the purchase of the country as out of the question intimating that a sale was below their dignity so that I fear my hopes founded on their necessities are frustrated. I am Dear Sir with the most respectful consideration Your Most Obt hum. Servt.
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for Livingston’s complimentary close and signature. Docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. Words in brackets were omitted in the encoding and have been supplied from the draft. RC decoded interlinearly, partly by JM and partly by a clerk. Letterbook copy is dated 19 Feb. and has the marginal notation “Sent by Mr. Curwen Via Havre Dup. / Original by Mr. Boss via Bordeaux.”



   
   Left blank in all copies. No November dispatch from JM to Livingston has been found, but in Livingston’s letterbook (NHi: Livingston Papers, vol. 2) a copy of JM’s 15 Oct. 1802 letter is marked “No. 7” and a copy of JM’s 23 Dec. 1802 letter is marked “No. 9.”



   
   This word was miscoded as “half” and was not decoded.



   
   This word was miscoded and decoded as “restordin.”



   
   In the decoding the State Department clerk here added “(defer).”



   
   This word was miscoded as “commerce” but corrected in the decoding to “first.”



   
   This word was miscoded as “ta” but “claims” was supplied by the State Department clerk.



   
   This word was miscoded as “Z” and was not decoded.



   
   This word was miscoded as “conaineva” and decoded by JM as “contain eva.”



   
   For Livingston’s 28 Oct. 1802 letter to Jefferson, see Livingston to JM, 2 Nov. 1802, and n. 13. The “personal attention” to which Livingston referred was a bribe. In his 12 Mar. 1803 letter to Jefferson, he stated that it was no longer necessary to send the correspondence with Joseph Bonaparte “as I had intended,” connecting U.S. designs with “certain personal ones,” as Monroe’s arrival would render everything of that sort impossible. He asked that JM “be furnished with such an extract from this letter as should be upon his files” ([DLC: Jefferson Papers; docketed by Jefferson as received 18 May]; copy [DNA: RG 59, DD, France, vol. 6; docketed by Jefferson and by Wagner as received 19 May]). A heavily abridged version of this letter is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:547.



   
   This word was miscoded as “East” but corrected in the decoding to “West.”



   
   Pot-de-vin: gratuity, bribe.



   
   Livingston apparently enclosed a 7 Jan. 1803 note to Joseph Bonaparte which argued that while it would be better under normal circumstances for the U.S. to negotiate a treaty at home, in this case the irritations aroused by the closing of the deposit at New Orleans, which some Americans believed was done at French instigation, and the jealousy of Great Britain, whose friends in the U.S. would be sure to transmit any information they obtained on the negotiations, made the circumstances such that it would be better to conduct negotiations in France, where Livingston had spent fourteen months trying to settle the differences between the two countries (NHi: Livingston Papers; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:536–37).



   
   This word was miscoded and decoded as “pla.”



   
   This word was miscoded and decoded as “aryrted.”



   
   These three sentences were miscoded, “Russia patronizes ia. Some equivalent must be writeund for her halfs on the Continent. If Parma is ceded it will be for the king of Etruria who will probably be made to surrender as much to essinia.” The decoding reads, “Russia patronizes ia. Some equivalent must be write und for her on the continent if Parma is ceded it will be force to King of Etruria who will probably be made to render as much to es Sinia.” This garbled passage is omitted entirely from the printed version in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:533.



   
   This word was miscoded and decoded as “Connecticut.”



   
   A long dash here in the draft is omitted in the encoding.



   
   This word was miscoded and decoded as “often.”



   
   This word was miscoded and decoded as “of.”



   
   In an 8 Feb. 1803 letter to Livingston, King noted that the British had not considered Louisiana and the Floridas important enough to be mentioned in negotiations at Amiens and he did not believe the ministry was considering measures to oppose the occupation of the region by France (NHi: Livingston Papers).



   
   Horace-François-Bastien Sébastiani’s report of his trip through Egypt and Syria stated that the Greek islands would eagerly surrender to France and suggested that the incompetent Turkish army could be defeated with as few as 6,000 men. Its publication, which was regarded as a response to the attacks on Napoleon in Robert T. Wilson’s History of the British Expedition to Egypt; To Which Is Subjoined, a Sketch of the Present State of That Country, and Its Means of Defence, was considered outrageous in Great Britain (Charles Coote, The History of Europe: From the Treaty of Amiens, in 1802, to the Pacification of Paris, in 1815 [London, 1817], p. 22; J. A. Farrer, The War for Monarchy, 1793–1815 [London, 1920], pp. 133–36).



   
   In his 24 Dec. 1802 letter to Livingston (5 pp.), John Graham reported that U.S. business in Spain would remain “unpleasantly situated” unless the U.S. took steps to make itself more respected. He complained that the Spanish government had refused or neglected almost every U.S. request since before Pinckney took charge of the mission (NHi: Livingston Papers).



   
   Livingston to JM, 22 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:61–62).


